 
 

\A024SB (Rev. 12/1 l) Judgment in a Criminal Petty Case
Sheet 1

     

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF CALIFORN]A

UNITED STATES OF AMERICA JUDGMENT lN A C
v_ (For OH"enses Committed On or Ai’cer November l, 1987)

MART[N SALVADOR-DELALIMA (l)

  
      

CLERK, U S DISTR|CT COU T
SOUTHERN DlSTRlCT 0¥ CALIFO|;N|A

    
 
 

    

Case Number: 18CR3400-JLS

MARK F. ADAMS
Defendant’ s Attomey

 

REGISTRATION NO. 71332298

[J

THE DEFENDAN'I`Z
§ pleaded guilty to count(s) 3 of the Superseding Information

m was found guilty on count(s)
alter a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

Cou nt
Title & Section Nature of Offense Numbegs[
8:1325(a)(2); 18:2 Improper Entry by an Alien; Aiding and Abetting 3
The defendant is sentenced as provided in this judgment
ig Count(g) (remaining counts) is m are dismissed on the motion of the United States.
n ls ADJUDGED mar
Defenda.nt be committed to the custody of the Um'ted States Bureau of Prisons to be imprisoned for a term of :
TlME SERVED
m The defendant has been found not guilty on count(s)
m Assessment: $IO
g Fine waived I:| Forfeiture pursuant to order filed included herein.

1

_________
IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any change of name, residence,

or mailing address until all tines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay restitution, the
defendant shall notify the court and United States Attomey of any material change in the defendants economic circumstances

November 16, 2018

Date of Impo!iif£;"$g)y

ON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

  
 

lSCR340()~JLS

